After re-examining the record we express our views in the language of Judge O. S. Lattimore as embraced in the opinion he prepared herein shortly prior to his death, but which was not taken into consultation. We quote his language as follows:
"The State moves for rehearing, asserting that the testimony is sufficient. We have again carefully examined the facts.
"Mr. Woods lost eight hogs from his range about February, 1936. No witness saw appellant take them, or saw them in his possession. Woods said appellant told him he killed eight hogs. This witness also testified that appellant told him that Cull Wright and Roy Wright helped him butcher said hogs. Neither of these men were called to testify. No one testified to finding in appellant's posesssion any hogs, or the meat of such animals, or any ear marked heads. Woods testified that appellant said the hogs he killed were his, and were in his mark, which he said he had registered in Hemphill, the county seat of Sabine County. Appellant lived near the county line between Sabine and San Augustine counties.
"The record reflects that Mr. Woods testified that he examined the records in Sabine County and found that appellant's mark as registered was an under-slope and under-bit in the left ear, and crop and split in the right ear. While on the witness stand Woods was asked to put his own mark on a piece of paper and explain it. Apparently he did so, and testified 'This is a crop and split. That is the under-bit and this is the under-slope.'
"Appellant at no time admitted that the hogs killed by him belonged to Woods. Woods at no time saw his hogs in possession of appellant, and his statement to the jury that said hogs were his was but a conclusion, and can not be held by us to be a statement of a supported fact."
The motion for rehearing is overruled.
Overruled. *Page 245